     Case 2:18-cv-00374-WBS-JDP Document 57 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY BROOKS,                                     No. 2:18-cv-0374-WBS-JDP (PC)
12                          Plaintiff,
13             v.                                        ORDER GRANTING DEFENDANT’S
                                                         MOTION FOR EXTENSION OF TIME
14    S. LEE,
                                                         ECF No. 56
15                          Defendant.
16

17            Plaintiff filed a motion for extension of time to file an amended complaint. For good

18   cause shown, it is hereby ordered that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 56, is granted; and

20            2. Plaintiff has fifteen days from the date of entry of this order to file an amended

21   complaint.

22
     IT IS SO ORDERED.
23

24
     Dated:         June 8, 2021
25                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 2:18-cv-00374-WBS-JDP Document 57 Filed 06/09/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
